Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of the property. The record herein establishes that on December 7, 1976, Claimant, while confined at Stateville Correctional Center had in his possession an eight track, AM/FM tape player for which he had paid $119.98. At about four o’clock p.m. on said day, his tape player was taken from him by a guard, because he was playing it too loud. The disciplinary committee denied him the use of the tape player for 90 days. At the end of the 90 days the tape player could not be found in the property control room, and has never been returned to Claimant. The Respondent has conceded liability, and Claimant’s claim is fully documented by Exhibits attached to complaint. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $119.98.